DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1 to 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 4 of U.S. Patent No. 11,162,186. Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and the patented claims is in the specific placement of the crystallization-accelerator coating.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine the placement of the coating with respect to the entire quartz crucible in order to aid in the formation of an ingot with less impurities from the crucible.
Claims 1 to 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 to 20 of copending Application No. 16/969,134 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and the patented claims is in the specific placement of the crystallization-accelerator coating.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine the placement of the coating with respect to the entire quartz crucible in order to aid in the formation of an ingot with less impurities from the crucible.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1, 3 to 6, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Holder et al (2006/0016389).
	The Holder et al reference teaches a quartz glass crucible and a method of manufacturing, note entire reference.  The quartz crucible has a coating film which is formed on a side wall section (corresponding to the straight body section) by immersing the quartz glass crucible in a solution containing a devitrification promoter which is the crystallization promoter, note claims.  The promoter is
made of a substance, which can be a compound that forms SiO, and glass of two or more components, para 0028 (instant claim 4). The components can be containing barium or the like. The Holder et al reference teaches a similar devitrification promoter coating film to that of the present invention and thus it is considered that a crystallization promoter concentrated layer similar to that of the present
invention is formed.
	With regards to claim 3, the Holder et al reference teaches the promoter on the side walls of a crucible with sides walls bottom and corners, note 
	With regards claims 5, 6, and 18 of the present application, because the invention disclosed in Holder et al forms a coating by the same solution on the inner surface and the outer surface of the crucible, c;/c, is 1, and thus it is considered that t;/t, is 0.3-5, inclusive, in view of the disclosures in paragraph [0022] of the present specification.
.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holder et al (2006/0016389).
The Holder et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the thickness of the promoter layer.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable  thickness of the promoter layer in the Holder et al reference in order to promote the crystallization but not increase impurities by having a layer that is too thick.
Claim 7, 11, 12, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holder et al (2006/0016389).
The Holder et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the viscosity of the promoter layer.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable viscosity of the promoter layer in the Holder et al reference in order to allow the promoter layer to stay on the side of the crucible without sliding to the bottom lowering the effect of the layer.

Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching in the art to have a gradient in the concentration of the crystallization promoter materials as is not claimed.


		Examiner’s Remarks
The Kanda and Tsujimoto references are merely cited of interest as showing the state of the art of added a promoter material to quartz crucibles for seed pulling.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714